DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 2014/0049983 (hereinafter “Nichol”).
Regarding claim 9, Nichol teaches a display device (1000) comprising: 
a first light emitter (any of 1004, 1005, 1006) having a first spectral distribution; 
a first waveguide (corresponding one of 1001, 1002, 1003) disposed with respect to said first light emitter to receive light from said first light emitter, said first waveguide configured to eject light out of said waveguide along a first path (via element 1007); 

a second waveguide (any second of 1001, 1002, 1003) disposed with respect to said second light emitter to receive light from said second light emitter, said second waveguide configured to eject light out of said waveguide along a second path (via element 1007; par. 553); and 
a spatial light modulator disposed with respect to said first and second waveguides to receive said light ejected from said first and second waveguides and modulate said light (pars. [0407], [0553]); 
a third light emitter (the third of 1004, 1005, 1006) having a third spectral distribution different from said first and second spectral distributions; and 
a third waveguide (the third of 1001, 1002, 1003) disposed with respect to said third light emitter to receive light from said third light emitter, said third waveguide configured to eject light out of said waveguide along a third path (via element 1007; par. 553), said special light modulator disposed with respect to said third waveguide to receive said light ejected from said third waveguide and modulate said light (pars. [0407], [0553]);
wherein said display device is configured such that said light from said first and second waveguides after being modulated by said spatial light modulator is directed along said first and second paths at different angles such that said light from said first waveguide and said light from said second waveguide after being modulated by said spatial light modulator are incident on respective first and second spatial locations a distance from said waveguides and spatial light modulator (pars. [0407], [0553]); and 

wherein said display device is configured such that said light from said third waveguide after being modulated by said spatial light modulator is directed along said third path at a different angle from said first and second path such that said light from said first, second, and third waveguides after being modulated by said spatial light modulator are incident on respective first, second, and third spatial locations a distance from said waveguides and spatial light modulator (pars. [0407], [0553]).
Regarding claim 10, Nichols teaches that the first, second, and third light emitters comprise light emitting diodes (LEDs) (par. [0142]).  
Regarding claim 11, Nichols teaches that the first, second, and third light emitters comprise first, second, and third color light emitting diodes (LEDs), said first color LED having a different color than said second LED and third color LED, and said second color LED having a different color than said third color LED (par. [0553]).  
Regarding claim 12, Nichols teaches that said first, second, and third light emitters comprise red, green, and blue light emitting diodes (LEDs), respectively (par. [0553]).
Regarding claim 13, Nichols teaches that the first, second, and third waveguides comprise planar waveguides and said first, second, and third emitters are disposed with respect to edges of said first, second, and third waveguides to inject light into an edge of said first, second, and third waveguides, respectively (Fig. 10).  
Regarding claim 14, Nichols teaches that the first, second, and third waveguides include turning features (1007) to eject light out of said first, second, and third waveguides along first, second, and third paths, respectively.  
Regarding claim 15, Nichols teaches that the turning features form part of a diffractive optical element, a diffraction grating, a holographic optical element, or metasurface (pars. [0151], [0266], [0267], [0334], [0373], [0399]).  
Regarding claim 16, Nichols teaches that the spatial light modulator comprises a transmissive spatial light modulator configured to modulate light transmitted through said spatial light modulator (pars. [0404], [0565]).  
Regarding claim 17, Nichols teaches that the spatial light modulator comprises a reflective spatial light modulator configured to reflect and modulate light incident thereon (pars. [0403], [0404], [0422], [0424], [0427], [0430], [0448], [0451], [0527], [0562]-[0565], [0577], [0652]-[0659]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY M BLEVINS/Primary Examiner, Art Unit 2883